
	
		III
		112th CONGRESS
		1st Session
		S. RES. 304
		IN THE SENATE OF THE UNITED STATES
		
			October 21
			 (legislative day, October 20), 2011
			Mrs. Boxer (for herself,
			 Ms. Collins, Mr. Cochran, Mr.
			 Whitehouse, Mr. Casey, and
			 Ms. Stabenow) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting Lights On
		  Afterschool, a national celebration of afterschool
		  programs.
	
	
		Whereas
			 high-quality afterschool programs provide safe, challenging, engaging, and fun
			 learning experiences that help children and youth develop social, emotional,
			 physical, cultural, and academic skills;
		Whereas
			 high-quality afterschool programs support working families by ensuring that the
			 children in those families are safe and productive after the regular school day
			 ends;
		Whereas
			 high-quality afterschool programs build stronger communities by involving
			 students, parents, business leaders, and adult volunteers in the lives of
			 children in the United States, thereby promoting positive relationships among
			 children, youth, families, and adults;
		Whereas
			 high-quality afterschool programs engage families, schools, and diverse
			 community partners in advancing the well-being of children in the United
			 States;
		Whereas
			 Lights On Afterschool, a national celebration of afterschool
			 programs held on October 20, 2011, highlights the critical importance of
			 high-quality afterschool programs in the lives of children, their families, and
			 their communities;
		Whereas
			 more than 28,000,000 children in the United States have parents who work
			 outside the home and approximately 15,100,000 children in the United States
			 have no place to go after school; and
		Whereas
			 many afterschool programs across the United States are struggling to keep their
			 doors open and their lights on: Now, therefore, be it
		
	
		That the Senate supports the goals and
			 ideals of Lights On Afterschool, a national celebration of
			 afterschool programs.
		
